UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JULES BEUGRE,
Petitioner,

v.
                                                                      No. 96-1929
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-376-011)

Submitted: April 22, 1997

Decided: May 29, 1997

Before MURNAGHAN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Civil Division, David M. McConnell, Assistant Director, Kristal A.
Marlow, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jules Lele Beugre, a citizen and national of the Ivory Coast, peti-
tions for review of an order of the Board of Immigration Appeals
("Board") denying his application for asylum and withholding of
deportation but granting voluntary departure. Because substantial evi-
dence supports the Board's decision, we deny the petition.

The Immigration and Nationality Act ("Act") authorizes the Attor-
ney General, in her discretion, to confer asylum on any refugee. 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. The subjective element
requires that the applicant present "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

We must uphold the Board's determination that Beugre is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible def-
erence. Huaman-Cornelio, 979 F.2d at 999. The decision may be "re-

                     2
versed only if the evidence presented by [Beugre] was such that a
reasonable fact finder would have to conclude that the requisite fear
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Evidence established that Beugre entered the United States without
inspection in December 1988. In June 1994, the Immigration and Nat-
uralization Service ("INS") instituted deportation proceedings against
Beugre. Beugre failed to timely file his application for asylum and the
IJ issued an order finding Beugre deportable in January 1995. Beugre
filed a motion to reopen, which was granted. A hearing was held at
which Beugre presented the testimony of his uncle, the United States
chairman of the Front Populaire Ivorien ("FPI"), an opposition group.
Beugre's uncle testified that he feared Beugre would be persecuted
because the Government knows that Beugre is his nephew. Beugre
then testified to his own political activities, which included member-
ship in a student opposition group in 1987 and membership in FPI.
Beugre testified that he was involved in one demonstration outside the
Ivory Coast embassy for half an hour and did not speak publicly.

Beugre has not established a well-founded fear of persecution if he
is returned to the Ivory Coast. There is no evidence that the Ivory
Coast government will retaliate against Beugre because of his rela-
tionship with his uncle or that his political activities of seven years
ago make him a target for retribution. Thus, there is substantial evi-
dence to support the Board's finding that Beugre does not have a
well-founded fear of persecution.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
Beugre has not established entitlement to asylum, he cannot meet the
higher standard for withholding of deportation.

We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                     3